DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the limitations which already recited in Claim 10 in which the Claim 12 directly depends on. Claim 12 fails to further limit the subject matter of Claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Rule 132 Declaration was considered.
Claims 1, 3, 5-10, 13-18 and 20-23 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 10, and 16, the closest prior arts, Toyoda et al. (US Patent No. 7,910,513) reference discloses the claimed surface comprising a photocatalyst and method for affixing a photocatalyst to a surface (Figures 1, 2, 3, 5, numerals 4 – photocatalyst and 3- resin or rubber and Column 7, Lines 34-61 and Column 11, 15-66 – fluorocarbon resin is used for dispersion, such fluorocarbon resins PTFE, PEA and FEP can be used in a form of enamel paint (which is oil-based paint)) except for the photocatalyst comprising TiO2-ZnO, TiO2- Bi2O3, TiO2-CuO, TiO2-CuO-Gr, TiO2-ZnO-Bi2O3 or TiO2-ZnO-Bi2O3-Gr nanofiber or nanohair and that the oil based paint is an alkyd resin paint. Leung et al. (US 2015/0266013 A1) reference discloses photocatalyst comprising TiO2/ZnO/Bi2O3, TiO2/Bi2O3 nanofibers comprising a polymer coating and a substrate is transparent to light and permeable to gas and preferably the substrate is flexible such as nylon (Paragraphs [0008], [0024],[0026], [0011], and [0012]). Sugihara (US 2004/0024108 A1) discloses that in paints employing ultraviolet radiation type photocatalysts, unusable organic binders such as acrylic resin, epoxy resin, polyester resin, melamine resin, urethane resin, and alkyd resin can be employed successfully to prevent deterioration due to the photocatalystic function (Paragraph [0088]). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed oil-based alkyd resin paint can be important to provide the instantly claimed surface including the nanofiber or nanohair affixed thereupon without breakage and to improve the property (performance) of the nanofibers. Also, Applicant is submitting a Rule 132 Declaration to show unexpected and superior property obtained from using the instantly claimed oil-based alkyd resin as adhesive layer. In particular, when the oil-based alkyd resin paint was used, whole entire and unbroken nanofibers were obtained on the surface, which can provide substantially improved performance, e.g., for conversion of nitric oxide (NO) to nitrogen dioxide (NO2) under photocatalytic action, compared to broken nanofibers.
Claims 3, and 5-9 directly or indirectly depend on Claim 1.
Claims 12-15 directly depend on Claim 10.
Claims 17-23 directly or indirectly depend on Claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774